       Case 2:20-cr-00626-DWL Document 42 Filed 04/19/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-20-00626-001-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Brannen Sage Mehaffey,
13                  Defendant.
14
15          Pursuant to LRCiv 7.3(a), “A party moving for an extension of time, whether by
16   Motion or Stipulation, must disclose the existence of all previous extensions which have
17   been granted concerning the matter for which an extension is sought,”
18          IT IS ORDERED denying Defendant’s Motion for Continuance (Doc. 41) with
19   leave to re-file said Motion in compliance with LRCiv 7.3(a). Counsel is advised this is the
20   second request to continue trial. Counsel shall also comply with the ECF Administrative
21   Policies and Procedures Manual, Section G, specifically, subparagraph 1b.
22          IT IS FURTHER ORDERED denying Defendant’s Motion for failure to comply
23   with LRCrim 12.3.
24          Dated this 19th day of April, 2021.
25
26
27
28
